Case 2:19-cv-10401-DMG-AFM Document 1 Filed 12/09/19 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     phylg@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Antonio Fernandez,                      Case No.

 12               Plaintiff,
                                                Complaint For Damages And
 13       v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
 14     J.C. Penney Properties, Inc., a         Act; Unruh Civil Rights Act
        Delaware Corporation;
 15     J. C. Penney Company, Inc., a
        Delaware Corporation; and Does 1-
 16     10,

 17               Defendants.

 18
 19         Plaintiff Antonio Fernandez complains of J.C. Penney Properties, Inc., a

 20   Delaware Corporation; J. C. Penney Company, Inc., a Delaware Corporation;

 21   and Does 1-10 (“Defendants”), and alleges as follows:

 22
 23
        PARTIES:
 24
        1. Plaintiff is a California resident with physical disabilities. He is
 25
      paralyzed from the waist down and uses a wheelchair for mobility.
 26
        2. Defendant J.C. Penney Properties, Inc. owned the real property located
 27
      at or about 1600 Town Center Drive, Montebello, California, in August 2019.
 28
        3. Defendant J.C. Penney Properties, Inc. owns the real property located at

                                            1

      Complaint
Case 2:19-cv-10401-DMG-AFM Document 1 Filed 12/09/19 Page 2 of 7 Page ID #:2




  1   or about 1600 Town Center Drive, Montebello, California, currently.
  2     4. Defendant J. C. Penney Company, Inc. owned JCPenney located at or
  3   about 1600 Town Center Drive, Montebello, California, in August 2019.
  4     5. Defendant J. C. Penney Company, Inc. owns JCPenney (“Store”)
  5   located at or about 1600 Town Center Drive, Montebello, California,
  6   currently.
  7     6. Plaintiff does not know the true names of Defendants, their business
  8   capacities, their ownership connection to the property and business, or their
  9   relative responsibilities in causing the access violations herein complained of,
 10   and alleges a joint venture and common enterprise by all such Defendants.
 11   Plaintiff is informed and believes that each of the Defendants herein,
 12   including Does 1 through 10, inclusive, is responsible in some capacity for the
 13   events herein alleged, or is a necessary party for obtaining appropriate relief.
 14   Plaintiff will seek leave to amend when the true names, capacities,
 15   connections, and responsibilities of the Defendants and Does 1 through 10,
 16   inclusive, are ascertained.
 17
 18     JURISDICTION & VENUE:
 19     7. The Court has subject matter jurisdiction over the action pursuant to 28
 20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 22     8. Pursuant to supplemental jurisdiction, an attendant and related cause
 23   of action, arising from the same nucleus of operative facts and arising out of
 24   the same transactions, is also brought under California’s Unruh Civil Rights
 25   Act, which act expressly incorporates the Americans with Disabilities Act.
 26     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 27   founded on the fact that the real property which is the subject of this action is
 28   located in this district and that Plaintiff's cause of action arose in this district.


                                                2

      Complaint
Case 2:19-cv-10401-DMG-AFM Document 1 Filed 12/09/19 Page 3 of 7 Page ID #:3




  1     FACTUAL ALLEGATIONS:
  2     10. Plaintiff went to the Store in August 2019 with the intention to avail
  3   himself of its goods and to assess the business for compliance with the
  4   disability access laws.
  5     11. The Store is a facility open to the public, a place of public
  6   accommodation, and a business establishment.
  7     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  8   to provide accessible paths of travel inside the Store in conformance with the
  9   ADA Standards as it relates to wheelchair users like the plaintiff.
 10     13. On information and belief, the defendants currently fail to provide
 11   accessible paths of travel inside the Store.
 12     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 13   personally encountered these barriers.
 14     15. By failing to provide accessible facilities, the defendants denied the
 15   plaintiff full and equal access.
 16     16. The failure to provide accessible facilities created difficulty and
 17   discomfort for the Plaintiff.
 18     17. The defendants have failed to maintain in working and useable
 19   conditions those features required to provide ready access to persons with
 20   disabilities.
 21     18. The barriers identified above are easily removed without much
 22   difficulty or expense. They are the types of barriers identified by the
 23   Department of Justice as presumably readily achievable to remove and, in fact,
 24   these barriers are readily achievable to remove. Moreover, there are numerous
 25   alternative accommodations that could be made to provide a greater level of
 26   access if complete removal were not achievable.
 27     19. Plaintiff will return to the Store to avail himself of its goods and to
 28   determine compliance with the disability access laws once it is represented to


                                              3

      Complaint
Case 2:19-cv-10401-DMG-AFM Document 1 Filed 12/09/19 Page 4 of 7 Page ID #:4




  1   him that the Store and its facilities are accessible. Plaintiff is currently deterred
  2   from doing so because of his knowledge of the existing barriers and his
  3   uncertainty about the existence of yet other barriers on the site. If the barriers
  4   are not removed, the plaintiff will face unlawful and discriminatory barriers
  5   again.
  6     20. Given the obvious and blatant nature of the barriers and violations
  7   alleged herein, the plaintiff alleges, on information and belief, that there are
  8   other violations and barriers on the site that relate to his disability. Plaintiff will
  9   amend the complaint, to provide proper notice regarding the scope of this
 10   lawsuit, once he conducts a site inspection. However, please be on notice that
 11   the plaintiff seeks to have all barriers related to his disability remedied. See
 12   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 13   encounters one barrier at a site, he can sue to have all barriers that relate to his
 14   disability removed regardless of whether he personally encountered them).
 15
 16   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 17   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 18   Defendants.) (42 U.S.C. section 12101, et seq.)
 19     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 20   again herein, the allegations contained in all prior paragraphs of this
 21   complaint.
 22     22. Under the ADA, it is an act of discrimination to fail to ensure that the
 23   privileges, advantages, accommodations, facilities, goods and services of any
 24   place of public accommodation is offered on a full and equal basis by anyone
 25   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 26   § 12182(a). Discrimination is defined, inter alia, as follows:
 27             a. A failure to make reasonable modifications in policies, practices,
 28                or procedures, when such modifications are necessary to afford


                                                4

      Complaint
Case 2:19-cv-10401-DMG-AFM Document 1 Filed 12/09/19 Page 5 of 7 Page ID #:5




  1                goods,    services,    facilities,   privileges,      advantages,   or
  2                accommodations to individuals with disabilities, unless the
  3                accommodation would work a fundamental alteration of those
  4                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
  5            b. A failure to remove architectural barriers where such removal is
  6                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  7                defined by reference to the ADA Standards.
  8            c. A failure to make alterations in such a manner that, to the
  9                maximum extent feasible, the altered portions of the facility are
 10                readily accessible to and usable by individuals with disabilities,
 11                including individuals who use wheelchairs or to ensure that, to the
 12                maximum extent feasible, the path of travel to the altered area and
 13                the bathrooms, telephones, and drinking fountains serving the
 14                altered area, are readily accessible to and usable by individuals
 15                with disabilities. 42 U.S.C. § 12183(a)(2).
 16     23. When a business provides paths of travel, it must provide accessible
 17   paths of travel.
 18     24. Here, accessible paths of travel have not been provided.
 19     25. The Safe Harbor provisions of the 2010 Standards are not applicable
 20   here because the conditions challenged in this lawsuit do not comply with the
 21   1991 Standards.
 22     26. A public accommodation must maintain in operable working condition
 23   those features of its facilities and equipment that are required to be readily
 24   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 25     27. Here, the failure to ensure that the accessible facilities were available
 26   and ready to be used by the plaintiff is a violation of the law.
 27
 28


                                               5

      Complaint
Case 2:19-cv-10401-DMG-AFM Document 1 Filed 12/09/19 Page 6 of 7 Page ID #:6




  1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
  3   Code § 51-53.)
  4      28. Plaintiff repleads and incorporates by reference, as if fully set forth
  5   again herein, the allegations contained in all prior paragraphs of this
  6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  7   that persons with disabilities are entitled to full and equal accommodations,
  8   advantages, facilities, privileges, or services in all business establishment of
  9   every kind whatsoever within the jurisdiction of the State of California. Cal.
 10   Civ. Code §51(b).
 11      29. The Unruh Act provides that a violation of the ADA is a violation of the
 12   Unruh Act. Cal. Civ. Code, § 51(f).
 13      30. Defendants’ acts and omissions, as herein alleged, have violated the
 14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 15   rights to full and equal use of the accommodations, advantages, facilities,
 16   privileges, or services offered.
 17      31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 18   discomfort or embarrassment for the plaintiff, the defendants are also each
 19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 20   (c).)
 21
 22             PRAYER:
 23             Wherefore, Plaintiff prays that this Court award damages and provide
 24   relief as follows:
 25           1. For injunctive relief, compelling Defendants to comply with the
 26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 27   plaintiff is not invoking section 55 of the California Civil Code and is not
 28   seeking injunctive relief under the Disabled Persons Act at all.


                                               6

      Complaint
Case 2:19-cv-10401-DMG-AFM Document 1 Filed 12/09/19 Page 7 of 7 Page ID #:7




  1      2. Damages under the Unruh Civil Rights Act, which provides for actual
  2   damages and a statutory minimum of $4,000 for each offense.
  3      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
  4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  5
      Dated: November 26, 2019        CENTER FOR DISABILITY ACCESS
  6
  7
  8
  9                                   By:__________________________________

 10                                          Russell Handy, Esq.
                                             Attorney for plaintiff
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            7

      Complaint
